                           45C01-1912-CT-001280                            Filed: 12/11/2019 1:58 PM
                                                                                                Clerk
USDC IN/ND case 2:20-cv-00012-TLS-JEM
                                Lake Circuitdocument
                                            Court    3 filed 12/11/19 page 1 ofLake
                                                                                  45 County, Indiana




                                               45C01-1912-CT-001280
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 2 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 3 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 4 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 5 of 45
                           45C01-1912-CT-001280                            Filed: 12/11/2019 1:58 PM
                                                                                                Clerk
USDC IN/ND case 2:20-cv-00012-TLS-JEM
                                Lake Circuitdocument
                                            Court    3 filed 12/11/19 page 6 ofLake
                                                                                  45 County, Indiana
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 7 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 8 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 9 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 10 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 11 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 12 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 13 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 14 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 15 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 16 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 17 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 18 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 19 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 20 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 21 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 22 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 23 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 24 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 25 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 26 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 27 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 28 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 29 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 30 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 31 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 32 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 33 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 34 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 35 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 36 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 37 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 38 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 39 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 40 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 41 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 42 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 43 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 44 of 45
USDC IN/ND case 2:20-cv-00012-TLS-JEM document 3 filed 12/11/19 page 45 of 45
